Citation Nr: 1719586	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-21 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for left upper arm wound.

2. Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine.

3. Entitlement to service connection for shell fragment wound of testes.

4. Entitlement to service connection for shell fragment wound of head and face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to April 1969. 

This matter is before the Board of Veterans' Appeals (Board or BVA) on appeal from an July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Hearings will be rescheduled only if requests for a change are received by VA more than two weeks prior to the hearing date and if good cause is shown. 38 C.F.R. § 20.704(c). If an appellant fails to appear for a hearing, a motion for a new hearing date following a failure to appear for the scheduled hearing must be in writing, must be filed within 15 days of the originally scheduled hearing date, and must explain why the appellant failed to appear for the hearing and why a timely request for a new hearing date could not have been submitted. Pursuant to 38 C.F.R. § 20.704(d) the determination as to whether good cause is shown is made by the Board.

In this case, the Veteran submitted a VA Form 9 (substantive appeal) in July 2012. On the VA Form 9, the Veteran requested a BVA hearing in Washington DC. Accordingly, the Veteran's hearing was scheduled for May 17, 2017, and the Veteran was timely notified of this hearing by letter. On May 15, 2017, the Veteran contacted VA indicating that he would be unable to make the hearing in Washington DC, and instead requested that his matter be rescheduled for a hearing by live video conference. 
As the Veteran notified VA prior to the hearing that he would be unable to attend, and provided a request as to the location of his hearing, the Board finds that such request presents good cause for the Veteran to be rescheduled for a hearing by live video conference. 38 C.F.R. § 20.704. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before the Board at the next available opportunity. Notice of the hearing must be mailed to the Veteran and to his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



